Cooley, Ch. J.:
This is a bill by a very aged person and his guardian, to set aside a transfer of property made by him ■ to his wife before the guardian was appointed, on the ground that the party was mentally incompetent when it was made, and that it was obtained from him by undue influence.
Neither the mental incompetency nor the undue influence is made out, and there is nothing in the ease to indicate that the arrangement was unreasonable. The children had all been suitably and liberally provided for, and the old gentleman, who is only a nominal party, testifies very clearly and satisfactorily that the transfer was unsolicited, and gives very substantial reasons for making it. The testimony is overwhelming against the case made by the bill, and the guardian, who is a son-in-law, and the children who countenance him in the suit, are much more subject to criticism on this record than the defendant is. Nothing is shown to justify in any way the charges made- against her.
The decree dismissing the bill is affirmed, with costs of both courts, against the guardian personally.